UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 25, 2008 (November 25, 2008) ERHC ENERGY INC. (Exact name of registrant as specified in its charter) Colorado 000-1-7325 88-0218499 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5444 Westheimer Road, Suite 1440, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (713) 626-4700 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS. On November 25, 2008, ERHC Energy Inc. (the Company) issued a news release announcing it has dispatched notices of arbitration for service on the Joint Development Authority (JDA) and the governments of Nigeria and São Tomé and Príncipe to commence arbitration in London. The arbitration relates to ERHCs rights in Joint Development Zone (JDZ) Blocks 5 and 6. ERHC was awarded a 15 percent working interest in JDZ Blocks 5 and 6 in a 2005 bid/licensing round conducted by the JDA, following the exercise by ERHC of preferential rights in the Blocks as guaranteed by contractual and treaty arrangements. ERHC wants the London Court of International Arbitration (LCIA) to clarify that ERHCs interests in JDZ Blocks 5 and 6 remain intact. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Exhibit number Description Press Release dated November 25, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ERHC ENERGY INC. Dated :November 25, 2008 By: /s/ Peter Ntephe Name: Peter Ntephe Title: Chief Operating Officer and Acting Chief Executive Officer
